DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed April 5, 2022. Claims 1-10 are pending. Claims 1, 4-5 & 10 have been amended.
Claim Objections
Claims 1-10 is/are objected to because of the following informalities:  
The claims contain numerals, which may cloud the clarity of the claims at said numerals are not part of the claims. 
Appropriate correction is requested.
Specification
The substitute specification filed April 5, 2022 has been entered because it conforms to 37 CFR 1.125(b) and (c).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US 2013/0079852) (“Henriksson” hereinafter) in view of Sarfaty et al. (US 2010/0106047) (“Sarfaty” hereinafter).
In regards to claim 1, Henriksson discloses a system for measuring electrical impedance in human tissues comprising a plurality of needles (i.e., rigid implantable leads, see at least par 0031); 
each of said plurality of needles (i.e., rigid implantable leads, see at least par 0031) being connected to a multiplexer 58 (see at least par 0037-0038); 
an alternating-current generator 50 being connected to an input of said multiplexer 58 (see at least figs. 1-3 and par 0037); 
where said current generator 50 sends a current at at least two different frequencies ranging between 10 Hz and 1 MHz (see at least par 0037-0038 & 0045); 
a voltmeter 52 being connected to an output of said multiplexer 58 (see at least figs. 1-3 and par 0037 & 0045); 
a control centre 17 (see at least par 0032 & 0037) connecting selectively and in succession said current generator 50 to first two needles of said plurality of needles (i.e., rigid implantable leads, see at least par 0031); 
said control centre 17 controlling said multiplexer 58 so as to connect selectively and in succession said voltmeter 52 to second two needles of said plurality of needles (i.e., rigid implantable leads, see at least par 0031) according to a predefined scheme (see at least par 0037); 
said control centre 17 measuring the impedance between said second two needles at said at least two frequencies; said control centre 17 calculating an image for each of said at least two frequencies corresponding to said measurement of the impedance between said second two needles; said image is calculated using a single-source EIT (Electrical Impedance Tomography) system with N electrodes in a 2D circular plane and is based upon a protocol that simultaneously activates two electrodes for current stimulation and two electrodes for voltage acquisition; wherein said plurality of needles are N to be evenly distributed in one and the same plane and the number of impedance measurement for reconstructing the image is computed as N(N-3) for each frequency (see at least par 0039, 0045 & 0049); 
said control centre 17 supplying said image to a system for displaying (26) said image (see at least par 0032 & 0049). 
Henriksson discloses a system, as described above, that fails to explicitly teach a system with said plurality of needles being arranged along a circumference; where said plurality of needles have a length greater than 0.5 cm; said plurality of needles being coated with an electrically insulating material throughout their entire length except for a portion having a maximum length of 0.5 mm; said control centre calculating an image, having a size equal to that of said circumference.
However, Sarfaty teaches that it is known to provide a system with said plurality of needles 212 being arranged along a circumference (i.e., circular pattern) (see at least par 0030-0031); where said plurality of needles 212 have a length greater than 0.5 cm (i.e., 20 mm) (see at least par 0034); said plurality of needles 212 being coated with an electrically insulating material 221 throughout their entire length except for a portion having a maximum length of 0.5 mm (see at least figs. 2E-F and par 0035); said control centre calculating an image, having a size equal to that of said circumference (see at least par 0027-0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Henriksson with said plurality of needles being arranged along a circumference; where said plurality of needles have a length greater than 0.5 cm; said plurality of needles being coated with an electrically insulating material throughout their entire length except for a portion having a maximum length of 0.5 mm; said control centre calculating an image, having a size equal to that of said circumference as taught by Sarfaty since such a modification would amount to applying a known technique (i.e. as taught by Sarfaty) to a known device (i.e. as taught by Henriksson) ready for improvement to achieve a predictable result such as providing a larger number of leads having a suitable depth of penetration and arranged in a circular geometric configuration to reduce the treatment time while reducing the ambient noise by measuring a closed volume of tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Henriksson as modified by Sarfaty discloses a system that teaches all the limitations of the claim. However, Henriksson as modified by Sarfaty does not expressly disclose that said plurality of needles being coated with an electrically insulating material throughout their entire length except for a portion having a maximum length of 0.5 mm. Instead, Sarfaty teaches that said plurality of needles being coated with an electrically insulating material throughout their entire length except for a portion having a maximum length of 1 mm (see at least par 0034). However, since Sarfaty further teaches that electrodes that record from cells are designed such that only the minimum required amount of conductive material is exposed to the tissue whereas the rest of the electrode is covered in an electrically insulating material (see at least figs. 2E-F and par 0035), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Henriksson as modified by Sarfaty with said plurality of needles being coated with an electrically insulating material throughout their entire length except for a portion having a maximum length of 0.5 mm as claimed in order to expose only the minimum required amount of conductive material to the tissue whereas the rest of the electrode is covered in an electrically insulating material.
In regards to claim 2, Henriksson discloses the system according to claim 1, as described above, that fails to explicitly teach a system characterized in that said portion having a maximum length of 0.5 mm is located at the tip of each needle of said plurality of needles. However, Sarfaty teaches that it is known to provide a system characterized in that said portion having a maximum length of 1 mm is located at the tip of each needle of said plurality of needles (see at least figs. 2E-F and par 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Henriksson as modified by Sarfaty characterized in that said portion having a maximum length of 0.5 mm is located at the tip of each needle of said plurality of needles as claimed since Henriksson teaches that any type of energy source may be used in lieu of the lasers (see at least par 0080); thus, the modification would allow the tissue to be heated using radio frequency applied via the implanted electrodes as is known in the art.
In regards to claim 3, Henriksson discloses the system according to claim 1, characterized in that said current generator 50 sends a current at at least two different frequencies ranging between 100 Hz and 100 kHz (see at least par 0037-0038).  
In regards to claim 4, Henriksson as modified by Sarfaty discloses the system according to claim 1, that fails to explicitly teach a system characterized in that said plurality of needles ranging from 4 to 12 needles. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Henriksson as modified by Sarfaty characterized in that said plurality of needles ranging from 4 to 12 needles as claimed since Henriksson teaches that providing a larger number of leads would reduce the treatment time while reducing the ambient noise (see at least par 0031 thereof).
In regards to claim 5, Henriksson discloses the system according to claim 1, that fails to explicitly teach a system characterized in that said plurality of needles have a length ranging between 0.5 and 5 cm. However, Sarfaty teaches that it is known to provide a system characterized in that said plurality of needles have a length ranging between 0.5 and 5 cm (i.e., 20 mm) (see at least par 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Henriksson characterized in that said plurality of needles have a length ranging between 0.5 and 5 cm as taught by Sarfaty in order to provide an electrode that can be placed within a suitable depth of the tissue to be measured.
In regards to claim 6, Henriksson discloses the system according to claim 1, that fails to explicitly teach a system characterized in that said plurality of needles are fixed to a disk. However, Sarfaty teaches that it is known to provide a system characterized in that said plurality of needles are fixed to a disk 526 (see at least figs. 2B, 2D & 5 and par 0033 & 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Henriksson characterized in that said plurality of needles are fixed to a disk as taught by Sarfaty in order to limit the degree of insertion of the needles into the sample.   
In regards to claim 7, Henriksson discloses the system according to claim 6, that fails to explicitly teach a system characterized in that said plurality of needles exit from both sides of said disk. However, Sarfaty teaches that it is known to provide a system characterized in that said plurality of needles exit from both sides of said disk 526 (see at least figs. 2B, 2D & 5 and par 0033 & 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Henriksson characterized in that said plurality of needles exit from both sides of said disk as taught by Sarfaty in order to limit the degree of insertion of the needles into the sample.
In regards to claim 8, Henriksson discloses the system according to claim 1, characterized in that said control centre 17 controls said multiplexer so as to connect selectively and in succession said current generator 50 and said voltmeter 52 to said plurality of needles in order to perform all the combinations of connection possible (see at least par 0037).  
In regards to claim 10, Henriksson discloses a method for measuring electrical impedance in human tissue comprising the steps of: 
Page 4 of 7applying a plurality of needles (i.e., rigid implantable leads, see at least par 0031) arranged to reach a pre-set depth in said human tissue (see at least par 0046); 
supplying an alternating current, at at least two different frequencies in succession, selectively to one pair of needles at a time of said plurality of needles (i.e., rigid implantable leads, see at least par 0031) (see at least par 0037-0038 & 0045); 
measuring the impedance between all the other needles of said plurality of needles (see at least par 0039 & 0049); 
composing images, based upon the values of impedance measured; and using a single-source EIT (Electrical Impedance Tomography) system with N electrodes in a 2D circular plane and is based upon a protocol that simultaneously activates two electrodes for current stimulation and two electrodes for voltage acquisition; wherein said plurality of needles (10) are N to be evenly distributed in one and the same plane and the number of impedance measurement for reconstructing the image is computed as N(N-3) for each frequency (see at least par 0039, 0045 & 0049).
Henriksson discloses a method, as described above, that fails to explicitly teach a method comprising applying a plurality of needles arranged along a circumference to a human tissue and composing images, having a size equal to that of said circumference, based upon the values of impedance measured.
However, Sarfaty teaches that it is known to provide a method applying a plurality of needles 212 arranged along a circumference to a human tissue to reach a pre-set depth in said human tissue (see at least par 0030-0031); and composing images, having a size equal to that of said circumference, based upon the values of impedance measured (see at least par 0027-0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Henriksson applying a plurality of needles arranged along a circumference to a human tissue and composing images, having a size equal to that of said circumference, based upon the values of impedance measured as taught by Sarfaty since such a modification would amount to applying a known technique (i.e. as taught by Sarfaty) to a known device (i.e. as taught by Henriksson) ready for improvement to achieve a predictable result such as providing a larger number of leads having a suitable depth of penetration and arranged in a circular geometric configuration to reduce the treatment time while reducing the ambient noise by measuring a closed volume of tissue--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson (‘852) in view of Sarfaty (‘047) further in view of Rubinsky et al. (WO 2009050712) (“Rubinsky” hereinafter).
Henriksson as modified by Sarfaty discloses the system according to claim 1, that fails to explicitly teach a system characterized in that it comprises a biopsy needle fixed on said disk.  
However, Rubinsky teaches the system characterized in that it comprises a biopsy needle (Fig. 8, biopsy probe 850, biopsy probe electrodes 852 and 853). Rubinsky suggests but does not explicitly teach the biopsy needle fixed on a disk. However, Rubinsky does teach the needle containing biopsy probe electrodes for measuring impedance. It would therefore be obvious, when combining the prior art, to affix the probe to the disc similar to how the electrodes measuring impedance are fixed on a disc in Sarfaty. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Henriksson as modified by Sarfaty to incorporate the teachings of Rubinsky to provide the system a characterized in that it comprises a biopsy needle fixed on said disk (11). Doing so would be beneficial to provide additional information about the tissue and the area taken for biopsy (Rubinsky; Pg. 8, ln. 12 - Pg. 9, ln. 5). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0201380 to Zimmermann et al. discloses a method and apparatus for rapid tomographic measurements of the electrical conductivity distribution of a sample.
US 5,069,223 to McRae discloses a method of evaluating tissue changes resulting from therapeutic hyperthermia.
US 2013/0096425 to Uutela et al. discloses a system and method for data reconstruction in soft-field tomography.
US 2013/0211280 to Gregory et al. discloses a method for detecting both pre-cancerous and cancerous tissues.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791